DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over He; Hong et al.	US 20120230273, in view of Papasakellariou; Aris US 20140198737 A1 (hereinafter Aris). 
Regarding claim 2. HE teaches A terminal comprising: 
a receiver (Fig. 12, reception unit 1210) that receives a first downlink control information indicating a first timing of a HARQ-ACK feedback , ([0145] Specifically speaking, if downlink control information indicated by downlink resource allocation is received in subframe 0, 1 and 5, since "b.sub.0=1" in timing information field, position of the second uplink subframe in corresponding downlink data subframe in step 1 is adopted to feed back ACK/NACK.)
and receives, after the reception of the first downlink control information, a second downlink control information indicating a second timing of the HARQ-ACK feedback ; (Id.  DCI was received in subframe 1 and 5, after subframe 0, see Fig. 6) and 
a processor (Fig. 12, Controller 1220), 
HE does not teach wherein, if the first timing cannot be used for transmission and the second timing can be used for transmission , then the processor does not perform  the HARQ-ACK feedback at the first  timing  and performs the HARQ-ACK feedback at the second  timing .  
However, Aris teaches 
wherein, if the first timing cannot be used for transmission and the second timing can be used for transmission , ([0082] If the subframe index indicates a second or greater subframe among bundled subframes, the process transmits HARQ-ACK signaling in the PUCCH using PUCCH resource compression and a second set of HRO values for collision avoidance for both different EPDCCH PRB sets in a same subframe and HARQ-ACK signaling for different subframes (step 920).)  then the processor does not perform  the HARQ-ACK feedback at the first  timing  and performs the HARQ-ACK feedback at the second  timing .  (Id.  Use second set of HRO values for HARQ-ACK) 
in order to reducing resource overhead for transmission of HARQ-ACK signals. ([0083])
HE and Aris are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in HE with the technique of collision avoidance in Aris in order to reducing resource overhead for transmission of HARQ-ACK signals.

Regarding claim 3. HE teaches  A radio communication method for a terminal comprising: 
receiving a first downlink control information indicating a first timing of a HARQ-ACK feedback , ([0145] Specifically speaking, if downlink control information indicated by downlink resource allocation is received in subframe 0, 1 and 5, since "b.sub.0=1" in timing information field, position of the second uplink subframe in corresponding downlink data subframe in step 1 is adopted to feed back ACK/NACK.)
and receiving, after the reception of the first downlink control information, a second downlink control information indicating a second timing of the HARQ-ACK feedback ; (Id.  DCI was received in subframe 1 and 5, after subframe 0, see Fig. 6) and 
But it does not teach if the first timing cannot be used for transmission and the second timing can be used for transmission , not performing  the HARQ-ACK feedback at the first  timing based on the first downlink control information and performing the HARQ-ACK feedback at the second  timing .  
However, Aris teaches 
if the first timing cannot be used for transmission and the second timing can be used for transmission , ([0082] If the subframe index indicates a second or greater subframe among bundled subframes, the process transmits HARQ-ACK signaling in the PUCCH using PUCCH resource compression and a second set of HRO values for collision avoidance for both different EPDCCH PRB sets in a same subframe and HARQ-ACK signaling for different subframes (step 920).)  then the processor does not perform  the HARQ-ACK feedback at the first  timing  and performs the HARQ-ACK feedback at the second  timing .  (Id.  Use second set of HRO values for HARQ-ACK) 
in order to reducing resource overhead for transmission of HARQ-ACK signals. ([0083])
HE and Aris are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in HE with the technique of collision avoidance in Aris in order to reducing resource overhead for transmission of HARQ-ACK signals.

Regarding claim 4. HE teaches A base station comprising: a transmitter (Fig. 13, Transmission Unit 1300) that transmits a first downlink control information indicating a first timing of a HARQ-ACK feedback , ([0145] Specifically speaking, if downlink control information indicated by downlink resource allocation is received in subframe 0, 1 and 5, since "b.sub.0=1" in timing information field, position of the second uplink subframe in corresponding downlink data subframe in step 1 is adopted to feed back ACK/NACK.)
and transmits, after the reception of the first downlink control information, a second downlink control information indicating a second timing of the HARQ-ACK feedback (Id.  DCI was received in subframe 1 and 5, after subframe 0, see Fig. 6); and a receiver, (Fig. 13, 1310 Reception unit) 
But it does not teach wherein, if the first timing cannot be used for transmission and the second timing can be used for transmission , then the receiver does not receive  the HARQ- ACK feedback at the first  timing  and receives the HARQ-ACK feedback at the second  timing.  
However, Aris teaches 
wherein, if the first timing cannot be used for transmission and the second timing can be used for transmission , ([0082] If the subframe index indicates a second or greater subframe among bundled subframes, the process transmits HARQ-ACK signaling in the PUCCH using PUCCH resource compression and a second set of HRO values for collision avoidance for both different EPDCCH PRB sets in a same subframe and HARQ-ACK signaling for different subframes (step 920).)  then the processor does not perform  the HARQ-ACK feedback at the first  timing  and performs the HARQ-ACK feedback at the second  timing .  (Id.  Use second set of HRO values for HARQ-ACK) 
in order to reducing resource overhead for transmission of HARQ-ACK signals. ([0083])
HE and Aris are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in HE with the technique of collision avoidance in Aris in order to reducing resource overhead for transmission of HARQ-ACK signals.

Regarding claim 5. He teaches  A system comprising: a terminal that comprises: a first receiver (Fig. 12, Reception unit 1210) that receives a first downlink control information indicating a first timing of a HARQ-ACK feedback , ([0145] Specifically speaking, if downlink control information indicated by downlink resource allocation is received in subframe 0, 1 and 5, since "b.sub.0=1" in timing information field, position of the second uplink subframe in corresponding downlink data subframe in step 1 is adopted to feed back ACK/NACK.)
and receives, after the reception of the first downlink control information, a second downlink control information indicating a second timing of the HARQ-ACK feedback ; (Id.  DCI was received in subframe 1 and 5, after subframe 0, see Fig. 6) and a processor, (Fig. 12, Controller 1220) 
a base station (Fig. 13) that transmits the first downlink control information, and transmits the second downlink control information after the transmission of the first downlink control information .
([0145] Specifically speaking, if downlink control information indicated by downlink resource allocation is received in subframe 0, 1 and 5, since "b.sub.0=1" in timing information field, position of the second uplink subframe in corresponding downlink data subframe in step 1 is adopted to feed back ACK/NACK.)
But it does not teach 
wherein, if the first timing cannot be used for transmission and the second timing can be used for transmission , then the processor does not perform the HARQ-ACK feedback at the first  timing  and performs the HARQ-ACK feedback at the second timing, and
	However, Aris teaches
wherein, if the first timing cannot be used for transmission and the second timing can be used for transmission , ([0082] If the subframe index indicates a second or greater subframe among bundled subframes, the process transmits HARQ-ACK signaling in the PUCCH using PUCCH resource compression and a second set of HRO values for collision avoidance for both different EPDCCH PRB sets in a same subframe and HARQ-ACK signaling for different subframes (step 920).)  then the processor does not perform  the HARQ-ACK feedback at the first  timing  and performs the HARQ-ACK feedback at the second  timing .  (Id.  Use second set of HRO values for HARQ-ACK) 
in order to reducing resource overhead for transmission of HARQ-ACK signals. ([0083])
HE and Aris are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in HE with the technique of collision avoidance in Aris in order to reducing resource overhead for transmission of HARQ-ACK signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468